DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 4/08/2021 has been entered. Claims 1-30 have been canceled. Claims 30-50 have been added.

Claim Objections
Claim 41 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 39. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 31-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rimar et al. (US 2019/0379590 A1), hereinafter “Rimar”. 

As per claim 31, Rimar teaches a method comprising:
“obtaining metadata related to an isolated execution environment system” at [0012], [0101]-[0106], [0129]-[0134];
(Rimar teaches the step of parsing traffic data for pattern indicative of communication relationship between the containerized software applications identified by the configuration data. Based on the patterns being present in the traffic data, generating mapping between containerized software applications that have communication relationship therebetween, storing, in a database the configuration items and the dependencies and relationships between configuration items) 
“wherein the isolated execution environment system comprising a host computing device and a plurality of components, the plurality of components including a plurality of isolated execution environments executing concurrently on the host computing device, wherein the plurality of components have hierarchical 
(Rimar teaches the containerized software application is facilitated by a container orchestration system such as Kubernetes (i.e., “isolated execution environment system”) comprising a computing cluster (i.e., “host computing device”) and a plurality of nodes, pods, containers, software applications (i.e., “a plurality of components”) having hierarchical relationship)
“determining, using the metadata, the hierarchical relationships between the plurality of components of the isolated execution environment system, generating a visualization of the hierarchical relationships” at [0106], [0146]-[0149] and Figs. 9;
(Rimar teaches generating a web-based interface representing dependencies and relationships between configuration items in a hierarchical fashion)
“the visualization including a first display object representing the host computing device” at [0146]-[0149 and Fig. 6-7. 9;
(Rimar teaches the user interface include a plurality of worker nodes representing the host computing device)
“a second display object representing a plurality of execution environment of the plurality of isolated execution environments” at [0146]-[0149] and Figs. 6-7, 9;
(Rimar teaches a plurality of containers/software applications representing a plurality of execution environment) 
“and a third display object representing a logical group to which the particular isolated execution environment belongs” at [0146]-[0149] and Figs. 6-7, 9;
(Rima teaches displaying a plurality of Pods representing a logical group to which the particular container belongs, each of the pod includes a plurality of containers/software applications)
“wherein the first display object, the second display object, or the third display object is interactive, causing display of the visualization, wherein selection of a display object within the visualization generates a query for retrieving metrics data for a respective component associated with the display object” at [0147]-[0148].
(Rimar teaches when displayed on user interface 900, the nodes of the graph may be interactive, allowing for the level within the hierarchy represented by each node to be modified. For example, a node representing a pod may be clicked or otherwise selected to view the containerized software application executing therein. Further, the containerized software applications may be selected to view the different processes that make up the software application) 

As per claim 32, Rimar teaches the method of claim 31, wherein “the plurality of isolated execution environments are configured to share compute resources of the host computing device during executions” at [0112]-[0114].

As per claim 33, Rimar teaches the method of claim 31, wherein “the second display object is in subordinate relationship to the first display object” at Fig. 6-7, 9.

As per claim 34, Rimar teaches the method of claim 31, wherein “the third display object is in subordinate relationship to the first display object and in superior relationship to the second display object” at Figs. 6-7, 9.

As per claim 35, Rimar teaches the method of claim 31, wherein “at least one of the first display object, the second display object, or the third display object is a root portion or a layer segment of a multi-ring visualization” at Figs. 6-7, 9.

As per claim 36, Rimar teaches the method of claim 31, wherein “at least one of the first display object, the second display object, or the third display object is a nested element of a tree diagram” at Figs. 6-7, 9.

As per claim 37, Rimar teaches the method of claim 31, wherein “at least one of the first display object, the second display object, or the third display object is an entity representation of an entity relationship diagram” at Figs. 6-7, 9.

As per claim 38, Rimar teaches the method of claim 31, wherein “at least one of the first display object, the second display object, or the third display object is a node of a hyperbolic tree diagram” at Figs. 6-7. 9.

As per claim 39, Rimar teaches the method of claim 31, further comprising “receiving input indicative of a user interaction with the first display object” at [0148].

As per claim 40, Rimar teaches the method of claim 31, further comprising “receiving input indicative of a user interaction with the first display object; and causing a display of a user interface in response to the input” at [0148].

As per claim 41, Rimar teaches the method of claim 31, further comprising “receiving input indicative of a user interaction with the first display object” at [0148].

As per claim 42, Rimar teaches the method of claim 31, wherein “a visual aspect of at least part of at least one of the first display object, the second display object, or the third display object indicates a state of a corresponding component of the isolated execution environment system” at [0146]-[0149], [0155] and Figs. 9A-B.

As per claim 43, Rimar teaches the method of claim 31, wherein “a visual aspect of at least part of at least one of the first display object, the second display object, or the third display object indicate a state of a corresponding component of the isolated execution environment system, and wherein the visual aspect comprises one or more of color or an icon” at [0146]-[0149], [0155] and Figs. 9A-B.

As per claim 44, Rimar teaches the method of claim 31, wherein “the logical group is a namespace of a domain” at [0114]-[0115].
Claim 45-50 recite similar limitations as in claims 31-44 and are therefore rejected by the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 31-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Patent No. 10,929,415 B1. Claims 1-23 of US Patent No. 10,929,415 B1 contain every element of claims 31-50 of the instant application and as such anticipate claims 31-50 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/     Primary Examiner, Art Unit 2166                                                                                                                                                                                                   
February 15, 2022